NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4041-16T3

SANDRA SCOTT,

        Appellant,

v.

BOARD OF REVIEW, NEW JERSEY
DEPARTMENT OF LABOR AND
WORKFORCE DEVELOPMENT, and
RELIANT PRO REHABILITATION,
LLC,

     Respondents.
______________________________

              Submitted May 9, 2018 – Decided June 27, 2018

              Before Judges Alvarez and Currier.

              On appeal from the Board of Review, Department
              of Labor, Docket No. 109,044.

              Carolyne S. Kalson, attorney for appellant.

              Gurbir S. Grewal, Attorney General, attorney
              for respondent Board of Review (Jason W.
              Rockwell, Assistant Attorney General, of
              counsel; Francis A. Raso, Deputy Attorney
              General, on the brief).

              Respondent Reliant Pro Rehabilitation, LLC,
              has not filed a brief.

PER CURIAM
      Claimant Sandra Scott appeals from the April 28, 2017 decision

of   the   Board   of   Review   (Board)   finding   her   ineligible   for

unemployment benefits pursuant to N.J.S.A. 43:21-5(a).            After a

review of the contentions in light of the record and applicable

principles of law, we affirm.

      As a result of some medical issues, claimant took an approved

leave of absence from her employment as an occupational therapist

assistant at Reliant Pro Rehabilitation on June 17, 2016.              While

on leave, claimant received disability benefits.             Although her

physician cleared her to return to work, she did not do so after

the expiration of her disability benefits on December 20, 2016.

Instead, claimant requested her employer terminate her effective

December 21, 2016.

      After   claimant    applied    for   unemployment    benefits,    the

Director of Unemployment Insurance (Director) mailed claimant a

"Notice of Determination" on January 10 and 11, 2017.         The letters

informed claimant she was disqualified for benefits because she

voluntarily resigned without good cause attributable to the work,

and she was not eligible for benefits because she had received

disability payments during a period of time for which she was

seeking unemployment benefits.

       Claimant appealed the decisions, and after a telephonic

hearing was conducted on February 10, 2017, the Appeal Tribunal

                                     2                             A-4041-16T3
issued two decisions.        The first decision affirmed the Director's

determination that claimant was disqualified for benefits for

voluntarily leaving her employment.          The Tribunal stated:

            the claimant left the work voluntarily due to
            her own personal health reasons. . . . [T]he
            claimant's electronic mail thread with the
            employer's human resource witness, provided by
            the claimant herself, indicated that the
            claimant did not claim that the work either
            caused or aggravated her medical condition.
            . . . Clearly the claimant's health condition
            in question did not have a work connected
            origin as it existed prior to the claimant's
            employment.[1]

     Claimant     appealed    the   Appeal   Tribunal's      decision   to   the

Board.   On April 28, 2017, the Board affirmed the decision of the

Tribunal.    A request to reopen and reconsider its decision was

denied on May 26, 2017.

     On appeal, claimant contends the Board's decision should be

reversed because it incorrectly determined that she resigned her

position when, in fact, she was terminated.          Claimant also asserts

if she did leave work voluntarily, she is nevertheless entitled

to   employment    benefits     because      her   medical     condition     was

aggravated by her work.             We are mindful that our review of

administrative agency decisions is limited.            We will not disturb

an agency's action unless it was clearly "arbitrary, capricious,


1
  The Director's second decision was reversed by the Tribunal and
is not a subject of this appeal.

                                       3                                A-4041-16T3
or unreasonable."         Brady v. Bd. of Review, 152 N.J. 197, 210

(1997).

       N.J.S.A. 43:21-5(a) provides, in pertinent part, that an

individual is disqualified for benefits "[f]or the week in which

the   individual    has   left    work   voluntarily        without    good     cause

attributable to such work, and for each week thereafter until the

individual     becomes     reemployed         and   works     eight     weeks        in

employment."

       With   few   exceptions,    leaving      work   for    personal    reasons

unrelated to the work, no matter how reasonable, disqualifies an

employee from receiving unemployment benefits.                 See Utley v. Bd.

of Review, 194 N.J. 534, 544 (2008) (stating that if an individual

leaves "for personal reasons, however compelling, he [or she] is

disqualified under the statute"); see also Ardan v. Bd. of Review,

231 N.J. 589, 602 (2018); Brady, 152 N.J. at 213-14; Self v. Bd.

of Review, 91 N.J. 453, 460 (1982).

       Where a medical issue prevents an employee from working, it

is    the   employee's    obligation     to    establish     through    competent

medical evidence that a health issue attributable to work forced

her to leave employment.          See Wojcik v. Bd. of Review, 58 N.J.

341, 344 (1971).         When a non-work connected physical condition

makes it necessary for an individual to leave work due to an

inability to perform the job, the individual shall be disqualified

                                         4                                    A-4041-16T3
for benefits for voluntarily leaving work, unless the work is

medically proven to aggravate the condition.                   N.J.A.C. 12:17-

9.3(b).

      The record is clear that claimant's medical condition was not

caused or aggravated by her work as an occupational therapy

assistant.       Claimant    testified       she     was   diagnosed    with   the

degenerative     condition   prior   to     commencing      her   employment     at

Reliant. Claimant's physician medically cleared her to return to

work as an occupational therapy assistant. Claimant did not allege

her employment aggravated or worsened her condition.2                  Therefore,

the   credible    evidence   in   the       record    supported    the    Board's

determination.

      Although claimant asserts she was terminated by her employer,

the record indicates that her "termination" was initiated by her

and was a mutual agreement with her employer to end her employment

with the purpose of allowing claimant to obtain unemployment

benefits.    Claimant's employer explained to the Appeal Tribunal

that the employer and claimant "decided mutually that she wouldn't

have to . . . come back."            Claimant expressed thanks to her




2
   To the contrary, in an email to her former employer, claimant
advises that she never claimed any causal connection between her
medical condition and her employment.


                                        5                                 A-4041-16T3
employer    in   the   email   chain       for   "terminating"   her.3        The

substantial credible evidence in the record, therefore, supports

the Board's determination that claimant was disqualified from

benefits.

    Affirmed.




3
   Her employer wrote, "we will 'term' you. Essentially, lay you
off," to which claimant replied, "[t]hanks."

                                       6                                 A-4041-16T3